DETAILED ACTION
This Office action is in response to the amendment filed on August 27, 2021.
Claims 1-29 are pending.
Claims 1, 4-9, 11-17, 19, 20, 22-25, 28, and 29 have been amended.
Claims 1-29 are allowed.
The objections to Claims 1-10, 27, and 28 are withdrawn in view of Applicant’s amendments to the claims.
The nonstatutory obviousness-type double patenting rejections of Claims 1, 11, and 25 as being unpatentable over Claims 1 and 15 of U.S. Patent No. 9,727,391 (hereinafter “‘391”) are withdrawn in view of Applicant’s submission of a terminal disclaimer and approval thereof.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on August 27, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 9,727,391 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Ronald R. Demsher (Reg. No. 42,478) on February 10, 2022.

The application has been amended as follows:

AMENDMENTS TO THE SPECIFICATION
Please amend page 1, paragraph [0001] of the specification as follows:

[0001] This application is a continuation-in-part application of U.S. Pat. Application Serial No. 14/325,466 (now U.S. Pat. No. 9,727,391), filed July 8, 2014, and hereby incorporates the content of this application by reference.

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (received on 08/27/2021), please amend Claims 1, 4-9, 11-17, 19, 20, 22-25, 28, and 29 as follows:

1. (Currently Amended) A system for combining unified matters in a personal workspace, the system comprising:
to arrange at least one information importer and at least one unified tool in a personal workspace via a unified script and providing at least one unified information unit to the personal workspace through the at least one information importer,
wherein each unified information unit is produced by modeling an original information of a first information source with a first unified data model, and basic attributes of each unified information unit include a type of the original information of the first information source and a link indicating where the original information of the first information source is located,
wherein each unified tool is produced by modeling an original tool of a second information source with a second unified data model, and basic attributes of each unified tool include a type of the original tool of the second information source and a link indicating where the original tool of the second information source is located,
wherein if the original tool of the second information source is compatible with a working environment of the personal workspace, the of the second information source and the link indicating where the original tool of the second information source is located,
wherein if the original tool of the second information source is incompatible with the working environment of the personal workspace, the unified tool is indirectly produced via an adapter and/or a software development kit (SDK) of the original tool of the second information source to drive the original tool of the second information source, and the adapter provides an interface implementation compatible with the personal workspace,
wherein the processing unit accesses or controls the at least one unified information unit to perform a task through the at least one unified tool, and
through the at least one unified tool, the of the second information source accesses or controls the of the first information source.

2. (Original) The system according to claim 1, wherein the unified script is used as an intermediate language in the personal workspace.

3. (Original) The system according to claim 1, wherein the at least one unified information unit includes at least one built-in unified information unit that is built in the personal workspace and/or at least one plugged-in unified information unit that is plugged in the personal workspace.

4. (Currently Amended) The system according to claim 1, wherein the working environment of the personal workspace comprises a microkernel to host the at least one information importer, the at least one unified information unit, and/or the at least one unified tool.

5. (Currently Amended) The system according to claim 4, wherein the microkernel provides the at least one information importer, the at least one unified information unit, and/or the at least one unified tool to the personal workspace via the unified script, and wherein the unified script is used as an intermediate language in the personal workspace.

schema, a structured language, or a structured protocol.

7. (Currently Amended) The system according to claim 1, wherein a preset unified tool for supporting the at least one unified information unit is chosen to access or control the at least one unified information unit by the processing unit according to [[the]] attributes of the at least one unified information unit via the personal workspace.

8. (Currently Amended) The system according to claim 1, wherein when a specified unified information unit of the at least one unified information unit is dragged and dropped into the of the at least one unified information unit is accessible or controllable by the of the at least one unified tool; or wherein when a specified unified tool of the at least one unified tool is dragged and dropped into the specified unified information unit of the at least one unified information unit, the specified unified information unit of the at least one unified information unit is accessible or controllable by the of the at least one unified tool.

9. (Currently Amended) The system according to claim 1, wherein each of the first information source and the second information source includes an internet service, a storage medium of a non-transitory computer, or a storage medium of a mobile device, and/or wherein the original information of the first information source includes a file, a web page, a database , or a rule, and/or wherein the original tool of the second information source includes a utility, a widget, an intelligent agent, an application, or a service.

10. (Original) The system according to claim 1, wherein the at least one unified information unit includes a metadata of the at least one unified tool.

11. (Currently Amended) A system for combining unified matters in a personal workspace, the system comprising:
a processing unit to arrange at least one matterizer in a personal workspace and generating at least one unified information unit and at least one unified tool through the at least one matterizer,
wherein the at least one unified information unit and the at least one unified tool are hosted by a working environment of the personal workspace,
wherein the at least one matterizer acquires an attribute and an associated link of an original information from a first information source and models the original information from the first information source into a corresponding unified information unit with a first unified data model by re-organizing the attribute and the associated link of the original information from the first information source, and wherein the at least one matterizer acquires an attribute and an associated link of an original tool of a second information source and models the original tool of the second information source into [[the]] a corresponding unified tool with a second unified data model by re-organizing the attribute and the associated link of the original tool of the second information source,
of the second information source is compatible with the working environment of the personal workspace, the corresponding unified tool is directly produced according to the attribute and the associated link of the original tool of the second information source, wherein if the original tool of the second information source is incompatible with the working environment of the personal workspace, the corresponding unified tool is indirectly produced via an adapter and/or a software development kit (SDK) of the of the second information source to drive the original tool of the second information source, and wherein the adapter provides an interface implementation compatible with the personal workspace,
wherein the processing unit accesses or controls the at least one unified information unit to perform a task through the at least one unified tool, and
wherein when the at least one unified tool accesses or controls the at least one unified information unit to perform the task through the at least one unified tool, the of the second information source accesses or controls the from the first information source.

12. (Currently Amended) The system according to claim 11, wherein the at least one matterizer is arranged in the personal workspace by the processing unit via a unified script, and wherein the unified script is used as an intermediate language in the personal workspace.

13. (Currently Amended) The system according to claim 12, wherein the unified script [[1s]] is declared by a document type definition (DTD), an extensible markup language (XML) schema, a structured language, or a structured protocol.

14. (Currently Amended) The system according to claim 11, wherein the personal workspace comprises a microkernel, [[and]] wherein the at least one matterizer, the at least one unified information unit, and/or the at least one unified tool is provided to the personal workspace via a unified script, and wherein the unified script is used as an intermediate language in the personal workspace.

15. (Currently Amended) The system according to claim 11, wherein a preset unified tool for supporting the at least one unified information unit is chosen to access or control the at least one unified information unit by the processing unit according to [[the]] attributes of the at least one unified information unit via the personal workspace.

16. (Currently Amended) The system according to claim 11, wherein when a specified unified information unit of the at least one unified information unit is dragged and dropped into the corresponding unified tool wherein when a specified unified tool of the at least one unified tool is dragged and dropped into the corresponding unified information unit of the at least one unified tool.

17. (Currently Amended) The system according to claim 11, wherein each of the first information source and the second information source includes an internet service, a storage , or a storage medium of a mobile device, and/or wherein the original information from the first information source includes a file, a web page, a database row, a policy, or a rule, and/or wherein the original tool of the second information source includes a utility, a widget, an intelligent agent, an application, or a service.

18. (Original) The system according to claim 11, wherein the at least one unified information unit includes a metadata of the at least one unified tool.

19. (Currently Amended) A method for combining unified matters in a personal workspace, the method comprising steps of:
(i) providing at least one matterizer to the personal workspace via a unified script, wherein the at least one matterizer models a first original tool of a first information source into a first unified tool, so that basic attributes of the first unified tool include a type of the first original tool of the first information source and a link indicating where the first original tool of the first information source is located, and wherein the at least one matterizer models a second original tool of a second information source into a second unified tool, so that basic attributes of the second unified tool include a type of the second original tool of the second information source and a link indicating where the second original tool of the second information source is located; and
(ii) providing the first unified tool and the second unified tool to the personal workspace, wherein the first original tool of the first information source corresponding to the first unified tool and the second original tool of the second information source corresponding to the second unified tool are integrated with a communication interface of a software development kit (SDK) and wherein when a task is performed through the first unified tool and the second unified tool in the personal workspace, the first original tool of the first information source and the second original tool of the second information source communicate with each other through the communication interface of the SDK.

20. (Currently Amended) The method according to claim 19, wherein the first original tool of the first information source and the second original tool of the second information source communicate with each other about an event content, a data content, or a protocol content.

21. (Original) The method according to claim 19, wherein the unified script is used as an intermediate language in the personal workspace.

22. (Currently Amended) The method according to claim 19, wherein the personal workspace comprises a microkernel to host the first unified tool and the second unified tool.

23. (Currently Amended) The method according to claim 22, wherein the microkernel provides the first unified tool and the second unified tool to the personal workspace via the unified script, and wherein the unified script is used as an intermediate language in the personal workspace.

is declared by a document type definition (DTD), an extensible markup language (XML) schema, a structured language, or a structured protocol.

25. (Currently Amended) A method for combining unified matters in a personal workspace, the method comprising steps of:
(i) providing a matterizer to the personal workspace via a unified script, wherein a unified tool corresponding to an original tool from an information source is acquired via the matterizer, and wherein the matterizer models [[an]] the original tool of [[an]] the information source into [[a]] the unified tool, so that basic attributes of the unified tool include a type of the original tool and a link indicating where the original tool is located; [[and]]
(ii) providing the unified tool to the personal workspace via the matterizer[[,]]; and
(iii) performing a task though the unified tool in the personal workspace, wherein the unified tool in the personal workspace comprises a spontaneous driving unit, and wherein when the unified tool in the personal workspace is accessed or controlled, the spontaneous driving unit is enabled and the unified tool in the personal workspace is automatically executed to perform [[a]] the task.

26. (Original) The method according to claim 25, wherein the unified script is used as an intermediate language in the personal workspace.

27. (Original) The method according to claim 25, wherein a working environment of the personal workspace comprises a microkernel to host the unified tool.

28. (Currently Amended) The method according to claim 27, wherein the microkernel provides the unified tool to the personal workspace via the unified script, and wherein the unified script is used as an intermediate language in the personal workspace.

29. (Currently Amended) The method according to claim 25, wherein the unified script [[1s]] is declared by a document type definition (DTD), an extensible markup language (XML) schema, a structured language, or a structured protocol.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “a processing unit to arrange at least one information importer and at least one unified tool in a personal workspace via a unified script and providing at least one unified information unit to the personal workspace through the at least one information importer, wherein each unified information unit is produced by modeling an original information of a first information source with a first unified data model, and basic attributes of each unified information unit include a type of the original information of the first information source and a link indicating where the original information of the first information source is located” as recited in independent Claim 1; and further fail to teach, in combination with the other claimed limitations, “a processing unit to arrange at least one matterizer in a personal workspace and 
The closest cited prior art, the combination of US 2014/0237020 (hereinafter “Schachtel”), US 2006/0230124 (hereinafter “Belfiore”), and US 2009/0192847 (hereinafter “Lipkin”), teaches providing a web-based operating system framework and application network for client devices. However, the combination of Schachtel, Belfiore, and Lipkin fails to teach “a processing unit to arrange at least one information importer and at least one unified tool in a personal workspace via a unified script and providing at least one unified information unit to the personal workspace through the at least one information importer, wherein each unified information unit is produced by modeling an original information of a first information source with a first unified data model, and basic attributes of each unified information unit include a type of the original information of the first information source and a link indicating where the original information of the first information source is located” as recited in independent Claim 1; and further fails to teach “a processing unit to arrange at least one matterizer in a personal workspace and generating at least one unified information unit and at least one unified tool through the at least one matterizer, wherein the at least one unified information unit and the at least one unified tool are hosted by a working environment of the personal workspace, wherein 
The closest cited prior art, the combination of US 2014/0237020 (hereinafter “Schachtel”) and US 2009/0192847 (hereinafter “Lipkin”), teaches providing a web-based operating system framework and application network for client devices. However, the combination of Schachtel and Lipkin fails to teach “(i) providing at least one matterizer to the personal workspace via a unified script, wherein the at least one matterizer models a first original tool of a first information source into a first unified tool, so that basic attributes of the first unified tool include a type of the first original tool of the first information source and a link indicating where the first original tool of the first information source is located, and wherein the at least one matterizer models a second original tool of a second information source into a second unified tool, so that basic attributes of the second unified tool include a type of the second original tool of the second information source and a link indicating where the second original tool of the second information source is located” as recited in independent Claim 19; and as 
The closest cited prior art, the combination of US 2014/0237020 (hereinafter “Schachtel”) and US 2014/0007261 (hereinafter “Pandey”), teaches providing a web-based operating system framework and application network for client devices. However, the combination of Schachtel and Pandey fails to teach “(i) providing a matterizer to the personal workspace via a unified script, wherein a unified tool corresponding to an original tool from an information source is acquired via the matterizer, and wherein the matterizer models the original tool of the information source into the unified tool, so that basic attributes of the unified tool include a type of the original tool and a link indicating where the original tool is located; (ii) providing the unified tool to the personal workspace via the matterizer; and (iii) performing a task though the unified tool in the personal workspace, wherein the unified tool in the personal workspace comprises a spontaneous driving unit, and wherein when the unified tool in the personal workspace is accessed or controlled, the spontaneous driving unit is enabled and the unified tool in the personal workspace is automatically executed to perform the task” as recited in independent Claim 25; and as pointed out by the Applicant’s remarks/arguments on page 10 to page 12 of the Remarks (received on 08/27/2021).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191